Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s response filed on 05/02/2022 is acknowledged.
3.	Claims 1-18, 20 and 24 are pending.
4.	Applicant’s election without traverse of the species of CD38-M1-G2D as shown on page 89 in the specification in the reply filed on 05/02/2022 is acknowledged.
5.	Claims 1, 3-4, 6-9, 11-17, 20 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022. Applicant’s indication that claims 1, 3, 5, 10-18, 20 and 24 read on the elected species is incorrect because CD38-M1-G2D does not comprise SEQ ID NO:94.  
6.	Claims 2, 5, 10 and 18 are under consideration as they read on the single specific species of CD38-M1-G2D as shown on page 89 in the specification. 
7.	Claim 18 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 18 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the antibodies of claim 18 have different primary, secondary and tertiary structures, different antigen specificities and different functional characteristics.  Furthermore, they do not share a common use.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 2, 5, 10 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims in general (including withdrawn claims) are all written in improper dependent form.  
A.	 Withdrawn claim 1 is directed to a polypeptide which comprises or consists of a modified Fc fragment “wherein the CH2 domain of human IgG2 is shown in SEQ ID NO:94” then dependent claims go on to recite CH2 domains which are not SEQ ID NO:94.  Rather they are SEQ ID NO:94 with modifications.  All of these claims are not further limiting to claim 1.  Claim 1 requires SEQ ID NO:94 and cannot further comprise a mutation because then it will not require SEQ ID NO:94.  So, the recitations of claims 2, 5 and 10 are not further limiting to withdrawn claim 1.  Claim 1 being withdrawn for the elected species not comprising SEQ ID NO:94. Claim 1 should be amended to allow for mutations to the sequence of SEQ ID NO:94 within its scope.
B.	 Claim 18 which encompasses the elected species is directed to many different “antibodies” some of which comprise SEQ ID NO:94 and some of which do not.  Claim 18 is dependent upon the antibodies of withdrawn claim 11 (which was limited to comprising SEQ ID NO:94 for the same reasons as cited supra) which comprises the polypeptide of claim 1.  The antibody and antigen binding fragment of withdrawn claim 11 includes numerous molecules, such as a Fab, which do not in fact comprise a Fc fragment by definition.  As such this claim and claims dependent thereupon are not further limiting to a claim directed to an antibody comprising an Fc fragment.  A dependent claim should only further limit the scope of the claim upon which it depends.  
In the same way, the recitation of the antibodies being fusion proteins throughout claim 18 are also not further limiting.  The antibody being a fusion peptide is not further limiting.  Rather, a fusion peptide can comprise an antibody.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 2, 5, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	 Claims 2 and 5 recite mutations to the CH2 domain, but “the CH2 domain of human IgG2 is shown in SEQ ID NO:94” as recited in claim 1 upon which claims 2 and 5 depend, making the claims indefinite.  
B.	Claim 10 recites the limitation "the sequence of the CH2 domain of the Fc fragment is selected from the group consisting of SEQ ID NOs: 94 to 101 and 122 to 176" but “the CH2 domain of human IgG2 is shown in SEQ ID NO:94” as recited in claim 1 upon which claim 10 depends, making the claim indefinite.  
C.	 Claim 18 recites many antibodies/fusions proteins which comprise or consist of sequences that do not include SEQ ID NO:94  but “the CH2 domain of human IgG2 is shown in SEQ ID NO:94” as recited in claim 1 upon which claim 18 depends, making the claim indefinite.  
D.	Claim 18 recites the limitations “the antibody” “a fusion peptide 1”, “a fusion peptide 2”, “a fusion heavy chain” “a cross light chain” “a heavy chain” “a light chain” “the fusion peptide 1” “the fusion peptide 2” “the heavy chain” and “the light chain” throughout the claim and then the claim defines these terms differently every time.  The claim also recites the term “antibody” and there are many antibodies recited within the claim and in the claims upon which claim 18 depends. For example, are all of the antibodies of claim 18 asymmetric bispecific antibodies? If so or if not, does the term “antibody” of claim 18 refer to asymmetric bispecific antibodies or any antibody.  There is insufficient antecedent basis for these limitations in the claim.
	It is noted that there are many similar antecedent basis/indefiniteness issues in the withdrawn claims which need to be addressed when those claims are examined if the claims are not amended from their current form. 
E. 	Claims 2 recites D270 according to Kabat numbering but it appears that D270 is EU numbering.  
	Correction is required.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 2, 5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 and 14-19 of copending Application No. 17/432,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-12 and 14-19 of 17/432,892 are directed to antibodies comprising CH2 domains of IgG2 with the D270A mutation of instant SEQ ID NO:100 (reference SEQ ID NO:192 is 100% identical) paired with CH3 of IgG1 (reference SEQ ID NOs 162-183).
	The reference teachings anticipate the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 2, 5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of copending Application No. 17/573,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 13-15 of 17/432,892 are directed to antibodies comprising CH2 domains of IgG2 with the D270A mutation of instant SEQ ID NO:100 (reference SEQ ID NO:116 is 100% identical) paired with CH3 of IgG1 (reference SEQ ID NOs 120-128).
	The reference teachings anticipate the claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	No claim is allowed.

16.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
May 21, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644